Exhibit 10.1
TERMINATION AGREEMENT
          THIS TERMINATION AGREEMENT (this “Agreement”), dated as of July 13,
2010, is between Lakes Entertainment, Inc., having an address at 130 Chesire
Lane, Suite 101, Minnetonka, MN 55305 (“LEI”), and Penn Ventures, LLC, having an
address at 103 Foulk Rd, Suite 200 Wilmington, DE 19803 (“Penn”, and together
with LEI, the “Parties”).
W I T N E S S E T H:
          WHEREAS, LEI and Penn are parties to a Funding and Option Agreement
dated as of October 28, 2009, a copy of which is attached hereto as Schedule 1
(the “Funding and Option Agreement”). Capitalized terms used herein shall have
the meanings set forth in the Funding and Option Agreement.
          WHEREAS, LEI and Penn desire to terminate the Funding and Option
Agreement, including, without limitation, LEI’s rights in respect of the Option,
in accordance with the terms set forth herein.
          NOW, THEREFORE, in consideration of the premises, the terms and
conditions contained herein, other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:
          1. Termination. Effective as of the date hereof:
          (a) the Funding and Option Agreement is terminated and cancelled and
neither Penn nor LEI shall have any rights, duties, liabilities or obligations
under the Funding and Option Agreement, except for those obligations explicitly
indicated in Section 10 and Section 11 (only as it relates to Section 10) of the
Funding and Option Agreement, which the Parties agree shall survive the
termination of the Funding and Option Agreement (the “Surviving Obligations”);
and
          (b) LEI shall relinquish any right, title and interest it may have
(i) in the Project, including, without limitation, the Option and any interest
in the Project, economic or otherwise, granted pursuant to Section 4(b) of the
Funding and Option Agreement and (ii) to seek reimbursement for the One Million
Nine Hundred Thousand Dollars ($1,900,000) paid to Penn by LEI pursuant to the
Funding and Option Agreement.
          2. LEI Payment. Within three (3) business days after execution of this
Agreement by LEI, Penn shall pay Twenty Five Million Dollars ($25,000,000) to
LEI, in immediately available funds, pursuant to the below wiring instructions.
Bank: US Bank
Account Name: Lakes Entertainment, Inc.
Account Number: 104755886546
ABA Number: 091000022
          3. Mutual Release. Except in respect of the Surviving Obligations,
violation of applicable law by the non-releasing party or parties and as
otherwise may be provided in this Agreement:
          (a) LEI, on behalf of itself, its affiliates, and all affiliates,
officers, directors, members, shareholders, trustees, partners, employees,
managers, and agents of

1



--------------------------------------------------------------------------------



 



LEI and LEI’s affiliates (collectively, “LEI Related Parties”) hereby releases,
waives any and all claims it or they may have against, and covenants not to sue,
Penn, Penn’s affiliates, or any affiliates, officers, directors, members,
shareholders, trustees, partners, employees, managers, and agents of Penn or
Penn’s affiliates (collectively, “Penn Related Parties”) for or with respect to,
any and all claims, demands, causes of action, losses, damages, liabilities,
costs and expenses (including attorney’s fees whether the suit is instituted or
not), whether known or unknown, liquidated or contingent arising from, or
relating to matters under or relating to (i) the Funding and Option Agreement,
(ii) the Initiative, (iii) the Project and (iv) the initiative on the Ohio
ballot of November 4, 2008 relating to the authorization of a casino to be
operated in southwest Ohio, designated as Issue 6 by the Ohio Secretary of State
(“Issue 6”).
          (b) Penn, on behalf of itself and the Penn Related Parties, hereby
releases, waives any and all claims it or they may have against, and covenants
not to sue LEI and the LEI Related Parties for or with respect to, any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including attorney’s fees whether the suit is instituted or not),
whether known or unknown, liquidated or contingent arising from, or relating to
matters under or relating to (i) the Funding and Option Agreement, (ii) the
Initiative, (iii) the Project. and (iv) Issue 6.
          4. Non-compete; Non-interference.
          (a) LEI shall not, and shall take such actions as are necessary to
ensure each LEI Related Party does not, directly or indirectly, engage in any
Competing Activity (defined below) or own any equity interest in any person or
entity that engages in any Competing Activity, for a period of four (4) years
after the date of this Agreement. “Competing Activity” means owning, acquiring,
developing, operating, managing or promoting casinos or any gaming/racing
facilities within 150 miles of either Property, or from either of the Properties
to the Ohio State border if the distance thereto is less than 150 miles, but
shall exclude any gaming facilities owned, in whole or in part, by Rock Ohio
Ventures, LLC or its affiliates, subsidiaries or parent company, but only in
such instances where LEI and/or an LEI related party do not own more than ten
percent of such entity. “Properties” means those certain parcels of land in
Toledo, Ohio and Columbus, Ohio, which as of the date of this Agreement are
owned by Penn or affiliates of Penn and are to be developed in connection with
the Project. Notwithstanding the foregoing, this Section 4(a) shall not apply to
de minimis stock ownership in publicly traded companies.
          (b) LEI shall not encourage or assist any third party to take and
shall not take, and shall prevent each LEI Related Party from taking, any action
of any kind or nature whatsoever, directly or indirectly, to delay, oppose,
impede, obstruct, hinder, enjoin or otherwise interfere with (i) the Initiative
(including any proposed amendments thereto), (ii) the Project or (iii) any other
efforts by Penn in seeking the legalization of gaming in the State of Ohio and
the development and operation of casinos or gaming facilities in the State Ohio.
          (c) The parties mutually agree that $1,000 of the LEI Payment shall be
allocated as consideration for the Non-Compete/Non-Interference restriction.

2



--------------------------------------------------------------------------------



 



          5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CHOICE
OF LAW RULES.
          6. Submission to Jurisdiction. Each of the Parties irrevocably and
unconditionally submits to the exclusive jurisdiction of the United States
District Court having jurisdiction for matters arising in the State of Delaware
with respect to any action arising out of or relating to this Agreement.
          7. Trial by Jury. Each of the Parties irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement.
          8. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument. Penn and LEI agree that facsimile or
“pdf” copies of signatures hereto shall constitute originals hereof.
          9. Effectiveness. LEI and Penn acknowledge and agree that this
Agreement shall not bind Penn in any way until LEI has duly executed and
delivered duplicate originals or pdf or facsimile copies, as provided above, to
Penn.
          10. Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
          11. Entire Agreement. This Agreement constitutes the entire agreement
among and between the Parties with respect to the subject matter hereof, and it
is expressly understood and agreed that this Agreement supersedes all prior
written or oral agreements between the Parties.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed as of the day first written above.

            LAKES ENTERTAINMENT, INC.
      By:   /s/ Lyle Berman         Name:   Lyle Berman        Title:  
Chairman/CEO        PENN VENTURES, LLC
      By:   /s/ Robert Ippolito         Name:   Robert Ippolito        Title:  
Secretary and Treasurer     

4



--------------------------------------------------------------------------------



 



SCHEDULE I
PRIVATE & CONFIDENTIAL
Penn Ventures, LLC
103 Foulk Rd, Suite 200
Wilmington, DE 19803
October 28, 2009
Mr. Timothy J. Cope
President/CFO
Lakes Entertainment, Inc.
130 Cheshire Lane, Suite 101
Minnetonka, MN 55305
Re: Joint funding arrangement and development option for gaming facilities in
Ohio
Gentlemen:
     This funding agreement (the “Funding Agreement”) and those certain
indicative terms set forth in Exhibit A hereto (the “Indicative Terms” and
together with the Funding Agreement, the “Agreement”) sets forth the initial
terms and conditions on which Penn Ventures, LLC (“Penn”) and Lakes
Entertainment, Inc. (“LEI” and together with Penn, the “Parties” or the
“Members”) shall fund the Initiative (as hereinafter defined) and the potential
development and operation of a gaming facility in each of Toledo and Columbus,
Ohio (individually and collectively, as appropriate, the “Project). By executing
the Funding Agreement, LEI acknowledges and agrees that LEI has received all
information and materials necessary to enable LEI to decide whether to enter
into the Funding Agreement (“Materials”). LEI further acknowledges that Penn has
provided LEI the Materials without any warranty as to accuracy or completeness.
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Indicative Terms.
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the Parties, upon execution of the Funding Agreement
by LEI and acceptance by Penn, the Parties agree as follows:
     1. Phase 1 — Joint Contributions.
          (a) In respect of the proposed citizen-initiated referendum in
November, 2009 to amend the Ohio constitution, commonly referred to as Issue 3
(the “Initiative”) to authorize one gaming facility in each of Cleveland,
Cincinnati, Columbus and Toledo (collectively the “Host Cities”), Penn is
undertaking a variety of activities and incurring costs and obligations to
benefit the Initiative and the Project (the “Phase 1 Costs”), including, without
limitation, costs incurred:

 



--------------------------------------------------------------------------------



 



     (i) related to the control and development of real property in Toledo and
Columbus;
     (ii) in the signatory phase and preparation for the Initiative, including
those costs associated with funding the Ohio Jobs and Growth Committee;
     (iii) in seeking passage of the Initiative through November 30, 2009; and
     (iv) otherwise in connection with the Initiative, including (i) regulatory
and license applications for the development, construction and operation of the
gaming facilities contemplated by the Initiative and (ii) to contest potential
litigation challenging the Initiative or the development, construction and
operation of the gaming facilities contemplated by the Initiative (collectively
(a), (b), (c) and (d) are referred to as “Phase 1”).
     2. LEI Contributions. Total Phase 1 Costs are currently anticipated to be
approximately $19 million. To reimburse Penn for costs incurred in respect of
the currently anticipated Phase 1 Costs, no later than October 29, 2009, LEI
shall make a one time payment in immediately available funds of $1.9 million to
Penn.
          (b) In the event Penn elects, in its sole discretion, to fund any
amounts in excess of $19 million for Phase 1: (i) LEI shall fund 10% of those
Phase 1 Costs which are, in the aggregate, less than or equal to $25 million,
and (ii) LEI shall have the right, but not the obligation, to fund 10% of the
aggregate Phase 1 Costs exceeding $25 million. Any amounts to be funded by LEI
pursuant to this Section 2(b) shall transferred to Penn in immediately available
funds, promptly following a written request from Penn. The amount LEI actually
contributes to the Phase 1 Costs shall be referred to herein as the “LEI
Contribution Amount”.
     3. Governance. All decisions regarding the Initiative shall be made by Penn
and Rock Ventures, LLC (together the “Managing Members”); provided, however, LEI
shall provide Initiative support and endorsements as reasonably requested by
either Managing Member.
     4. The Project. Following the final approval of the Initiative (the
“Initiative Approval”), if LEI has complied with its funding obligations under
Section 2 hereof and Penn (in its sole discretion) elects to proceed with the
Project in either or both of Columbus and Toledo, then at such time as Penn
elects to proceed with the Project (the “Election Date”):
          (a) Penn shall provide LEI with written notice thereof together with
all information reasonably available to allow LEI to make a decision as to
whether to participate in the Project, including, without limitation, available
information pertaining to the development and operation of the Project (such as
cost estimates, budgets and projected financial results); and

 



--------------------------------------------------------------------------------



 



          (b) LEI shall have an option (the “Option”), for a period of forty
five (45) days after the Election Date, time being of the essence, to elect by
notice in writing to Penn, to acquire a percentage interest up to the pro rata
share of Phase 1 Costs that were actually reimbursed by LEI to Penn (the “LEI
Percentage”), in the development, construction and operation of the Project, in
either or both of Columbus and Toledo (to the extent Penn is proceeding with the
Project in either or both of Columbus and Toledo), by providing Penn with a
binding and secured commitment in writing to fund up to the LEI Percentage. If
LEI elects not to exercise the Option or does not timely exercise the Option,
this Agreement shall automatically terminate and LEI shall have no further
rights or obligations under this Agreement, except as specifically provided
herein; provided, however, in the event Penn proceeds with the Project, LEI
shall retain an economic interest in the Project, with no rights to vote
(including, without limitation, as to distributions, the winding up of the
Project or those matters identified in the Section entitled “Governance” in
Exhibit A hereto) or participate in the management of the Project, equal to, at
any point in time, the LEI Contribution Amount divided by the total capital
applied to the development, construction, ongoing capital expenses and operation
of the Project at such time, including, without limitation, the Phase 1 Costs.
     5. Definitive Documentation. In the event LEI exercises its option under
Section 3(b) hereof, the Parties intend for the definitive documentation
governing the Project and the relationship of the Parties in respect thereto
(the “Definitive Documentation”) to be entered into, which Definitive
Documentation shall reflect the terms and conditions set forth in this Funding
Agreement and the Indicative Terms.
     6. Term and Termination.
          (a) Each Party (the “Terminating Party”) shall have the right to
terminate this Funding Agreement by delivering written notice thereof to the
other party (the “Defaulting Party”) following (i) a breach of this Funding
Agreement by the Defaulting Party, (ii) fraud, gross negligence or willful
misconduct by the Defaulting Party which materially adversely affects the
Project or the Terminating Party, or (iii) suitability issues relative to the
Defaulting Party which the compliance committee of the other Party believes in
its sole discretion warrants termination, in which event this Agreement shall be
of no further force and effect, except as expressly provided in Section 11
hereto.
          (b) Except as expressly provided in Section 11 hereto, this Funding
Agreement shall automatically terminate and be of no further force and effect
(i) if Penn elects not to proceed with the Project, at the time Penn makes such
election, or (ii) if LEI elects not to exercise the Option or does not timely
exercise the Option, on the day with is forty-six (46) days after the Election
Date.
     7. Effect of Expiration or Termination. Upon expiration or termination of
this Funding Agreement in accordance with paragraph 6, this Funding Agreement
shall terminate and the Parties shall have no further obligations hereunder,
except as specifically provided herein.

 



--------------------------------------------------------------------------------



 



     8. Costs and Expenses. Except as otherwise set forth herein, each Party
shall bear its own costs, expenses and fees associated with the carrying out of
the purpose of this Funding Agreement.
     9. Exclusivity. Except in respect of LEI’s current agreement with Rock
Ventures, LLC, regarding the development, construction and operation of gaming
facilities in Cleveland and Cincinnati pending the approval of the Initiative,
LEI agrees not to enter into, and agrees to not permit any of its affiliates,
directors, officers and their respective representatives (collectively,
“Affiliates”) to enter into, or negotiate for any business combination, similar
transaction or alternative arrangement relating to the Project (including, but
not limited to, any agreement or letter of intent for the development of gaming
facilities in any of the Host Cities or elsewhere in Ohio) with any other party
during the period commencing on the date hereof and ending on the one year
anniversary of the expiration or termination of this Funding Agreement.
     10. Confidentiality. Neither LEI nor any Affiliate thereof shall make any
public or private announcement with respect to the Initiative or the Project or
disclose any non-public or proprietary information provided to any of them
without the prior written consent of Penn, except if such disclosure is (a) to
their respective attorneys, accountants, and lenders in connection with the
transactions contemplated by the Agreement or (b) necessary to comply with
applicable laws. No such announcements will be made without advance notice and
discussion with Penn.
     11. Survival. The provisions of Section 11 of this Funding Agreement shall
survive expiration or termination of this Funding Agreement. The provisions of
Sections 9 of this Funding Agreement shall survive expiration or termination of
this Funding Agreement until the one year anniversary of this Funding Agreement;
provided, however, if Penn elects not to proceed with the Project or does not
elect to proceed with the Project within sixty (60) days after the date of
Initiative Approval, the provisions of Section 9 shall automatically terminate.
The provisions of Section 10 of this Funding Agreement shall survive expiration
or termination of this Funding Agreement until the two year anniversary of this
Funding Agreement. Following the date of expiration or termination of this
Funding Agreement, neither Party shall have any further obligation to the other
Party, whether hereunder or otherwise, other than as expressly provided in this
Funding Agreement.
     12. Entire Agreement. This Agreement constitutes the entire agreement of
the Parties with respect to the matters set forth herein. All prior agreements,
understanding and arrangements among the parties, entered into or documented on
behalf of each Party, are hereby superseded by this Agreement and of no further
force or effect. In the event of any conflict or inconsistency between the
provisions of the Funding Agreement and the provisions of the Indicative Terms,
the provisions of the Funding Agreement shall govern and control.
     13. Counterparts. This Funding Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together

 



--------------------------------------------------------------------------------



 



shall constitute one and the same agreement, it being understood that the
Parties need not sign the same counterpart.
     14. Illegality. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law, rule, regulation or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not effected in any manner
materially adverse to any of the Parties.
     15. Assignment. This Agreement may not be assigned or transferred (other
than to a wholly owned subsidiary of a Party), directly or indirectly, by either
Party without the prior written consent of the other Party.
     16. Amendment. This Agreement may not be modified except by a writing
signed by duly authorized officers of the Parties.
     17. Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
     18. Governing Law. This Agreement, the legal relations between and among
the Parties and the adjudication and the enforcement thereof shall be governed
by and interpreted and construed in accordance with the laws of the State of
Delaware applicable to contracts formed and to be performed entirely within the
State of Delaware, without regard to the conflicts of law provisions thereof to
the extent such principles or rules would require or permit the application of
the laws of another jurisdiction. The Parties agree under no circumstance shall
either Party by liable for any consequential, punitive or other special damages.
     19. Regulatory Compliance. Each of the Parties shall comply with all laws,
rules, and regulations of all jurisdictions, or agencies, boards or commissions
thereof, having regulatory jurisdiction over Penn or LEI. In the event of any
noncompliance, the non-complying party shall use commercially reasonable efforts
to remedy such non-compliance as promptly as practicable. Each of the Parties
agrees to provide such information as is reasonably required for the other Party
to complete ongoing customary licensing and compliance requirements, in order to
comply with applicable laws, rules and regulations.
     20. Submission to Jurisdiction. Each of the Parties irrevocably and
unconditionally submits to the exclusive jurisdiction of the United States
District Court having jurisdiction for matters arising in the State of Delaware
with respect to any action arising out of or relating to this Funding Agreement
or the Project contemplated herein (an “Action”), and agrees not to bring any
Action in any other court. In any Action, each of the Parties irrevocably and
unconditionally waives and agrees not to assert by way of motion, as a defense
or otherwise any claims that it is not subject to the jurisdiction of the

 



--------------------------------------------------------------------------------



 



above court, that such Action is brought in an inconvenient forum or that the
venue of such Action is improper. Each of the Parties also agrees that any final
and nonappealable judgment against a Party in connection with any Action shall
be conclusive and binding on such Party and that such award or judgment may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment. Without
limiting the foregoing, each Party agrees that service of process on such Party
at the address provided above shall be deemed effective service of process on
such Party.
     21. Trial by Jury. Each of the Parties irrevocably waives any and all right
to trial by jury in any legal proceeding arising out of or relating to this
Funding Agreement or the transactions contemplated hereby.
     22. Authority. Each of the undersigned has the full power and authority to
execute and deliver this Funding Agreement on behalf of his or her respective
organization.
     23. No waiver. No provision of this Funding Agreement may be waived or
modified other than by a writing signed by the party against whom enforcement of
such waiver or modification is sought.
     24. No Third Party Beneficiaries. Nothing in this Agreement shall be
construed as implying or intending any third party beneficiaries to this
Agreement.
     25. Liability. The Parties agree that in no event shall either Party be
liable for indirect, special or consequential damages or for any damages in
excess of the LEI Contribution Amount, except (a) in respect of a breach of
Section 9 or Section 10 hereof, or (b) for gross negligence or criminal
misconduct of a Party.
(The remainder of this page is intentionally left blank.)

 



--------------------------------------------------------------------------------



 



     Please indicate your agreement to the foregoing by your signature below.

            LAKES ENTERTAINMENT, INC.
      By:   /s/ Timothy J. Cope         Name:   Timothy J. Cope        Title:  
President and Chief Financial Officer     

          Accepted and agreed to as of the
date first written above:

PENN VENTURES, LLC
    By:   /s/ Robert S. Ippolito         Name: Robert S. Ippolito          
Title: Sec/Treasurer      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PRIVATE & CONFIDENTIAL
INDICATIVE TERMS
The Indicative Terms set out below represent the current thinking of both Penn
and LEI to partner in a potential effort with respect to the Project, which
terms shall be included in the Definitive Documents. Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Funding Agreement.

         
Project Vehicle
  •   Penn will establish one or more Delaware limited liability companies to be
the exclusive vehicle(s) through which the Parties will undertake the Project
(individually and collectively the “Company”).
 
       
Capital
Contributions
  •   Penn may make capital calls as may required for the Project.
 
       
Members
  •   Penn shall be the managing member of the Company, with an interest equal
to 100% less the percentage of any minority interests held by third parties
(which shall include the LEI Percentage).  
 
  •   LEI shall be the non-managing member, with an interest equal to the LEI
Percentage.
 
       
Other
Members
  •   Other investors may participate in the Project (“Other Members”).
 
  •   Penn will solely determine the allocation for Other Members.
 
       
Distributions
  •   In the event LEI acquires an interest in the Company, if and when
distributions are made to the Parties, such distributions shall be made in
accordance with each Parties’ respective paid up interest in the Company.
 
       
Transfers /
Assignment
  •   LEI may only transfer its interest in the Company (other than to a wholly
owned subsidiary of LEI) with the prior written consent of Penn, such consent to
be granted or withheld in its sole discretion.
 
       
Drag Along /
Tag Along
  •   Drag-Along: Penn shall have a right to drag along LEI in any transaction
where Penn is selling its entire interest in the Project, on the same terms as
the proposed sale.
 
  •   Tag-Along: LEI shall have the right to tag along in the sale by Penn of
its entire interest in the Project, on the same terms as the proposed sale.
 
       
Governance
  •   All development and operational decisions regarding the Project shall be
made by Penn, in its sole discretion; provided, however, the following matters
shall require LEI’s consent (acting reasonably):

             
 
      •   creating any new class of the Company’s capital stock, or increasing
the number of authorized shares of, or altering the rights of any class of, the
Company’s stock;

 



--------------------------------------------------------------------------------



 



             
 
      •   instituting, modifying or terminating any profit sharing, stock option
or similar incentive arrangement (distinct from ordinary course employee
bonuses); or  
 
      •   amending the Definitive Documents of the Company to the extent it
would have a material adverse effect on LEI

         
Non-compete
  •   Neither LEI or any of its Affiliates thereof shall, directly or
indirectly, engage in any Competing Activity or own any equity interest in any
person or entity that engages in any Competing Activity. “Competing Activity”
shall mean developing, operating, managing or promoting casinos or gaming
facilities (a) within 150 miles of Columbus or Toledo, or (b) from Columbus or
Toledo to the Ohio State border if the distance thereto is less than 150 miles,
but shall exclude the development, operation and management of gaming facilities
in Cleveland and Cincinnati pursuant to the Initiative.
 
       
Governing law
& submission to
jurisdiction
  •   The legal relations between the Parties and the adjudication and the
enforcement thereof shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles or rules would
require or permit the application of the laws of another jurisdiction.
 
       
 
  •   Each of the Parties shall irrevocably and unconditionally submits to the
exclusive jurisdiction of the United States District Court having jurisdiction
for matters arising in Delaware and shall not bring any action in any other
court.
 
       
Other
  •   LEI shall be required to comply with standard confidentiality and
non-disparagement provisions.  
 
  •   The Definitive Documents will contain customary representations,
warranties and indemnities.  
 
  •   The Members shall be required to comply with all licensing requirements.  
 
  •   There will be no obligation for Penn to share customer information.

 